Case:20-20206-MJK Doc#:42 Filed:09/09/20 Entered:09/09/20 16:22:44

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

, Chapter 13
Inve: Case No.20-20206-MJK
William J. Calderwood &
Dawn L. Calderwood
101 Pin Oak Court
Kingsland, GA 31548
SSN: XXX-XX-4454 Debtor(s)
XXX-XX-4448

TRUSTEE'S MOTION TO CONFIRM AS AMENDED

Trustee moves that Debtor's(s') plan be confirmed. The plan, as amended commits Debtor's(s') disposable income
to the plan for a period of at least thirty-six months and otherwise conforms to the requirements of Title 11. The
plan, as amended will pay § or more to unsecured creditors, but in any event will pay
not less than % of the total allowed unsecured claims.

Debtor's(s') plan is amended to:
ay Raise payments/extend plan as follows:

F2(00|Mo,

QO Change valuation(s) as follows:

D Allow/Modify/Disallow claims as follows:

OD Other:

  
 
 

Trustee certifies that none of the foregoing amen nts require notice to parties, other than

thos. se ent has-been given this ay of "t 0. i jf

ee Chapter 137 Trustee: ! Attorney
oa \

  

 

Debtor
Dts Ines
Debtor :

 

Creditors Counsel

 

Creditor's Counsel

Page:1 of 1
